Citation Nr: 1131947	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  03-23 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 3, 2001, for a 10 percent rating for limitation of motion of the temporomandibular articulation.

2.  Entitlement to an effective date earlier than June 3, 2001, for a zero percent rating for neuralgia of the fifth cranial nerve.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from July 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has assigned the original docket number to the Veteran's appeal.  See Vargas-Gonzalez v. Principi, 15 Vet. App. 222 (2001).

In August 2010, the Board assigned an earlier effective date of June 3, 2001, for the 10 percent rating for limitation of motion of the temporomandibular articulation and for the zero percent rating for neuralgia of the fifth cranial nerve.  Both parties filed a Joint Motion for Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court) and, in February 2011, the Court granted the Joint Motion and vacated and remanded the Board's August 2010 decision.

In July 2011, the Veteran's attorney filed a Brief directly with the Board along with a waiver of RO jurisdiction in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  The Veteran's original claims of service connection for a shrapnel wound to the right mandible and for a dental condition associated with this shrapnel wound were filed on a VA Form 21-526 which was date-stamped as received by the RO on August 27, 1999.

2.  In a rating decision dated on July 1, 2000, and issued to the Veteran on July 11, 2000, the RO granted service connection for a shrapnel wound to the right mandible, assigning a zero percent rating effective August 27, 1999.

3.  In statements on a VA Form 21-4138 dated on August 7, 2000, and date-stamped as received by the RO on August 17, 2000, the Veteran requested consideration of an increased rating for his service-connected shrapnel wound to the right mandible.

4.  In a rating decision dated on September 21, 2000, and issued to the Veteran on October 2, 2000, the RO denied the Veteran's increased rating claim for his service-connected shrapnel wound to the right mandible.

5.  In statements on a VA Form 21-4138 dated on June 1, 2001, and date-stamped as received by the RO on June 11, 2001, the Veteran expressed disagreement with both the July and October 2000 rating decisions.

6.  The Veteran submitted a VA Form 21-4142 for treatment records from Dr. Alward White, Jr., 1920 Medi Park, Suite 1, Amarillo, Texas, 79106, which was dated on July 25, 2001, and date-stamped as received by the RO on February 12, 2002.

7.  On March 9, 2002, the RO mailed a Statement of the Case (SOC) to the Veteran on the issue of an initial compensable rating for shrapnel wound to the right mandible using the mailing address the Veteran had provided for Dr. White.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 27, 1999, for a 10 percent rating for limitation of motion of the temporomandibular articulation have been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2010).

2.  The criteria for an effective date of August 27, 1999, for a zero percent rating for neuralgia of the fifth cranial nerve have been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to an effective date of August 27, 1999, for a 10 percent rating for limitation of motion of the temporomandibular articulation and for a zero percent rating for neuralgia of the fifth cranial nerve, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to these claims.

The Veteran contends that he is entitled to an effective date earlier than June 3, 2001, for a 10 percent rating for limitation of motion of the temporomandibular articulation and for a zero percent rating for neuralgia of the fifth cranial nerve.  He specifically contends that, because he has prosecuted his currently appealed claims continuously since the date that he filed his original service connection claims for a shrapnel wound to the right mandible and for a dental condition associated with this shrapnel wound on August 27, 1999, that date is the appropriate effective date for a 10 percent rating for limitation of motion of the temporomandibular articulation and for a zero percent rating for neuralgia of the fifth cranial nerve.  He also specifically contends that the RO erred in mailing the March 2002 SOC to an address that he had provided for Dr. White rather than mailing this SOC to him at his mailing address of record (which has remained the same throughout the pendency of this appeal).  The Veteran contends further that, but for this error, his currently appealed claims have been on appeal since he filed his original service connection claims on August 27, 1999.

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2008).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred. VA's General Counsel said this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

With respect to the temporomandibular articulation, a 10 percent rating is assigned under Diagnostic Code (DC) 9905 for a range of lateral excursion limited from 0 to 4 millimeters (mm) or if the inter-incisal range is limited from 31 to 40 mm.  A 20 percent rating is assigned if the inter-incisal range is limited from 21 to 30 mm.  A 30 percent rating is assigned if the inter-incisal range is limited from 11 to 20 mm.  A maximum 40 percent rating is assigned if the inter-incisal range is limited from 0 to 10 mm.  A Note to DC 9905 states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  See 38 C.F.R. § 4.150, DC 9905 (2010).

With respect to the cranial nerve, a minimum 10 percent rating is assigned under DC 8205 for incomplete moderate paralysis of the fifth cranial nerve.  A 30 percent rating is assigned for incomplete severe paralysis of the fifth cranial nerve.  A maximum 50 percent rating is assigned for complete paralysis of the fifth cranial nerve.  A Note to DC 8205 provides that the ratings assigned for neuralgia of the fifth cranial nerve depend upon the relative degree of sensory manifestation of motor loss.  See 38 C.F.R. § 4.124a, DC 8205 (2010).

The Board finds that the evidence supports assigning an earlier effective date of August 27, 1999, for the 10 percent rating for limitation of motion of the temporomandibular articulation and for the zero percent rating for neuralgia of the fifth cranial nerve.  The Veteran and his attorney have asserted that the RO erroneously mailed a March 2002 SOC to the Veteran at a mailing address for Dr.  White and, because the Veteran never received this SOC, he is entitled to an effective date of August 27, 1999, for the 10 percent rating for limitation of motion of the temporomandibular articulation and for the zero percent rating for neuralgia of the fifth cranial nerve because that is the date that he filed his original claims of service connection for a shrapnel wound to the right mandible and for a dental condition associated with this shrapnel wound.  Both parties contended in the Joint Motion that the Board erred in its August 2010 decision by not discussing whether the Veteran had received the March 2002 SOC after it was mailed to the wrong address.  Given the foregoing, and in light of the Court's February 2011 Order granting the Joint Motion, the Board will discuss the procedural history of these claims in detail and whether an incorrect mailing address for the March 2002 SOC justifies assigning earlier effective dates in this appeal.

The Veteran filed his original service connection claims on a VA Form 21-526, "Veteran's Application For Compensation Or Pension" that was date-stamped as received by the RO on August 27, 1999.  The Veteran specifically contended that he had incurred both a shrapnel wound to the right jaw and a "dental cond[ition] as a result of" this in-service shrapnel wound to the right jaw.  

In a rating decision dated on July 1, 2000, and issued to the Veteran on July 11, 2000, the RO granted service connection for a shrapnel wound to the right mandible, assigning a zero percent rating effective August 27, 1999.  The RO concluded in this rating decision that August 27, 1999, was the appropriate effective date for a grant of service connection because that was the date that VA had received this claim.  

In statements on a VA Form 21-4138 dated on August 7, 2000, and date-stamped as received by the RO on August 17, 2000, the Veteran requested consideration of an increased rating for his service-connected shrapnel wound to the right mandible.  The Veteran stated that his service-connected shrapnel wound to the right mandible was "much worse than currently rate[d]...I seem to hurt all the time."

In response, the RO promulgated a rating decision dated on September 21, 2000, and issued to the Veteran on October 2, 2000, which denied an increased rating for his service-connected shrapnel wound to the right mandible.

In statements on a VA Form 21-4138 dated on June 1, 2001, and date-stamped as received by the RO on June 11, 2001, the Veteran expressed disagreement with both the July and October 2000 rating decisions.  He specifically contended, " I have continuously submitted documents" in support of his claim.  He stated that the October 2000 rating decision  "was the last rating decision that I received which was a denied decision."  The Veteran also stated that he had been pursuing this claim since 1978.  This document is stamped "Notice of Disagreement Recorded 8-27-01."

The RO sent the Veteran a VCAA notice letter dated on January 11, 2002.  The RO stated in this letter that the Veteran "recently filed a claim for...increase of shrapnel wound, right mandible."

The Veteran submitted a VA Form 21-4142, "Authorization And Consent To Release Information To The Department of Veterans Affairs (VA)," for treatment records from Dr. Alward White, Jr., 1920 Medi Park, Suite 1, Amarillo, Texas, 79106.  This document was dated on July 25, 2001, and date-stamped as received by the RO on February 12, 2002.  A review of this document clearly shows that the Veteran provided a separate mailing address for requesting treatment records from Dr. White and also used his own mailing address (which had not changed since he filed his original claims in August 1999).

On March 9, 2002, the RO issued an SOC to the Veteran.  This SOC was addressed to the Veteran at 1920 Medi Park, Suite 1, Amarillo, Texas, 79106, which was the mailing address he had listed on his recent VA Form 21-4142 for Dr. White.  It was noted in this SOC that the issues on appeal included an increased rating for a service-connected shrapnel wound to the right mandible, currently evaluated as zero percent disabling.  It also was noted that: the Veteran's service connection claim was received in August 1999; service connection was granted in a June 2000 rating decision that was issued in July 2000; an increased rating claim was received in August 2000; an increased rating was denied in a September 2000 rating decision that was issued in October 2000; and a notice of disagreement was received in June 2001.

In a letter dated on April 19, 2002, forwarded by the Veteran's congressional representative to VA on May 30, 2002, and date-stamped as received by the RO on June 3, 2002, the Veteran asked "to be compensated for...[a] shrapnel wound in right mandible."  The Board notes that, when he sent this April 2002 letter to his congressional representative, the Veteran used the same mailing address that he had used in prior correspondence with VA.  

The RO responded with a letter to the Veteran's congressional representative that was dated on June 24, 2002, and provided him with a status update on the Veteran's claim for VA benefits.  In this letter, the RO noted that it "completed the processing of [the Veteran's] notice of disagreement with the denial of increased evaluation for his service-connected disabilities.  He was furnished a copy of the Statement of the Case (attached) on March 9, 2002, that explains the reasons and bases for the decision."  It is not clear from a review of the claims file whether, in fact, a copy of the March 2002 SOC was attached to this correspondence or if the Veteran's congressional representative forwarded it to him.

The Board finds that the RO mailed the March 2002 SOC to the Veteran at the wrong mailing address and then took no action to correct this error.  The Board notes initially that the RO was on notice as to the Veteran's correct mailing address in March 2002, as all correspondence from the RO dated before March 2002 was sent to the Veteran at his correct mailing address.  The RO also was on notice that the mailing address that it used to mail the March 2002 SOC to the Veteran was, in fact, the mailing address for Dr. White and not the Veteran's mailing address.  The RO recognized the error at some point following the March 2002 SOC because all correspondence from VA dated since August 2002 has been mailed to the Veteran at his correct mailing address.  There is no indication in the claims file that the RO mailed another copy of the March 2002 SOC to the Veteran at his correct address of record, however.  As noted, it appears that the RO sent a courtesy copy of the March 2002 SOC to the Veteran's congressional representative in June 2002.  Nor is there any indication that the Veteran received the March 2002 SOC after it was mailed to him at the wrong address or after a copy of the March 2002 SOC was sent to his congressional representative in June 2002.

The Board notes that the Court has held that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)). While Ashley dealt with the regularity of Board procedures, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO level.  The Court specifically held in Mindenhall that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  There is clear evidence in this case in addition to the statements of the Veteran and his attorney that, although the RO was on notice as to the Veteran's correct mailing address, it did not mail the March 2002 SOC to him at his correct mailing address.  Thus, the Board finds that the presumption of regularity is rebutted as to the mailing of the March 2002 SOC to the Veteran in this case.

The Board also finds that the Veteran's June 2001 VA Form 21-4138 was a notice of disagreement with the July 2000 rating decision rather than an increased rating claim for his service-connected shrapnel wound to the right mandible  It is undisputed that the July 2000 rating decision, which granted service connection for a shrapnel wound to the right mandible and assigned a zero percent rating effective August 27, 1999, was mailed to the Veteran at his correct mailing address on July 10, 2000.  As the Veteran's attorney has argued persuasively, the Veteran clearly expressed disagreement with the July 2000 rating decision on a VA Form 21-4138 which was date-stamped as received by the RO on June 11, 2001.  A review of this document shows that the Veteran characterized the July 2000 rating decision as "very unfair" and referred repeatedly to the denial of a higher rating for his service-connected shrapnel wound.  This clearly suggests an intent by the Veteran to initiate an appeal of the July 2000 rating decision.  The June 2001 VA Form 21-4138 also is stamped "Notice of Disagreement Recorded 8-27-01".  The Board also notes that, in the March 2002 SOC, the chronology of "ADJUDICATIVE ACTIONS" indicates that the Veteran's notice of disagreement was received in June 2001.  Given the foregoing, the Board reasonably concludes that the June 2001 VA Form 21-4138 was, in fact, a notice of disagreement with the July 2000 rating decision. Although it can be argued that the Veteran's June 2001 VA Form 21-4138 was recorded on August 27, 2001, after the 1-year time period for initiating an appeal of the July 2000 rating decision had expired, the fact remains that this VA Form 21-4138 was date-stamped as received by the RO on June 11, 2001, within the 1-year time period for initiating an appeal of the July 2000 rating decision.  See 38 C.F.R. § 20.302 (2010) (discussing time limit for initiating appeal).

The Board observes that this case can be distinguished from the challenged earlier effective date claim discussed in Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  In Rudd, the Court held that an appellant cannot disturb the finality of an RO decision by filing a "freestanding" earlier effective date claim.  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id.  Although there are exceptions to the rule of finality and application of res judicata within the VA adjudication system, the Court held that a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See Rudd, 20 Vet. App. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).  A review of the Veteran's claims file in this case shows that, although he disagreed with the July and October 2000 rating decisions,  the Veteran never received a copy of the March 2002 SOC.  In other words, the RO's error in not sending the Veteran a copy of the March 2002 SOC prevented him from being able to perfect a timely appeal.  Given the foregoing, and because the presumption of regularity has been rebutted with respect to the mailing of the March 2002 SOC, the Board finds that the July 2000 rating decision is not final and Rudd is inapplicable.  See also 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010). 

Having determined that the March 2002 SOC was mailed to the wrong address, and having found that the Veteran's June 2001 VA Form 21-4138 was a notice of disagreement with the July 2000 rating decision which granted service connection for a shrapnel wound to the right mandible, the Board concludes that the Veteran has prosecuted his currently appealed claims continuously since he filed his original service connection claims for a shrapnel wound to the right mandible and a dental condition associated with this shrapnel wound on a VA Form 21-526 which was date-stamped as received on August 27, 1999 (as noted above).  The Veteran disagreed with the initial zero percent rating assigned for a shrapnel wound to the right mandible in June 2001 but was unable to perfect a timely appeal for a higher initial rating because of the RO's mistake in mailing the March 2002 SOC to him at the wrong address.  The Veteran should not now be penalized for the RO's mistake.  The Board subsequently assigned separate ratings of 10 percent for limitation of motion of the temporomandibular articulation and zero percent for neuralgia of the fifth cranial nerve, each effective June 30, 2001, because it found that these disabilities were residuals of the original service-connected shrapnel wound to the right mandible (as discussed above).  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board previously has found that the evidence of record suggests that the Veteran's service-connected limitation of motion of the temporomandibular articulation and neuralgia of the fifth cranial nerve have met the criteria for a 10 percent rating and for a zero percent (non-compensable) rating throughout the pendency of this appeal.  See 38 C.F.R. §§ 4.124a, 4.150, DC's 8205 and 9905 (2010).  The Board will not repeat its previous findings concerning the level of disability experienced by the Veteran during the pendency of this appeal because his earlier effective date claims are being granted because the Board has found that these claims have been on appeal since August 27, 1999.  In summary, because the currently appealed claims have been prosecuted continuously since the Veteran filed his original service connection claims for a shrapnel wound to the right mandible and for a dental condition associated with this shrapnel wound on August 27, 1999, the Board finds that this is the appropriate effective date for the 10 percent rating for limitation of motion of the temporomandibular articulation and for the zero percent rating for neuralgia of the fifth cranial nerve.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  


ORDER

Entitlement to an effective date of August 27, 1999, for a 10 percent rating for limitation of motion of the temporomandibular articulation is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date of August 27, 1999, for a zero percent rating for neuralgia of the fifth cranial nerve is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


